DETAILED ACTION
This non-final office action is responsive to application 15/858,936 filed on 07/19/22.
Claims 1 – 29 are currently pending and under examination, of which claims 1 and 13 - 14 are independent claims. Claims 26 - 29 are newly presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statement dated 09/13/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
Regarding 35 USC 101 abstract idea, the rejection is withdrawn after further consideration and in light of remarks 07/19/2022. In particular, Example 39 of the 2019 PEG supplement demonstrates eligibility of similar subject matter. Neural network training is not performed within the mind or directed to math and the claim limitation of generating a training set for subsequent causing neural network to be trained portends practical application integrated by meaningful claim elements. When considered as a whole, eligibility passes muster at step 2A prongs one and two.
Regarding 35 USC 103 obviousness, updated consideration is given in light of RCE and additional art is identified to clarify functionality of claim limitations. Notwithstanding, the applicant’s arguments dated 07/19/2022 have been fully considered and are not sufficiently persuasive. Response to remarks are provided below.
Applicant traverses that reference Zhang is incapable of providing answers to queries to a table-based database. However, the examiner respectfully disagrees. Zhang details rows and columns at least per [P.6 Sect6.3] and the table representation of relational data is expressly discussed at [P.6 ¶2-4], further noting tables as “common case in practice”. Moreover, arrays of multi-dimension are discussed [P.4-5 Sect.5-5.1] in light of SQL query database which supports a finding of obviousness over language which entails table-based database. With regard to query response, queries are noted throughout and it would be illogical to process queries without some response. The query response is per Zhang [P.4 FtNt] “estimate the ‘query result’” or similar Li [P.1935 ¶1] “result of a forward query”. Indeed, query result conveys response to a query and the network being recurrent provides for result previously determined. Datasets need not be limited to applicant’s indication of epsilon, cifar-10 and lmdb as use cases abound such as Zhang’s application of astrophysics modeling illustrated Fig 2 and further domains denoted [P.5 ¶1] in a framework that allows users to manage models and training thereof in a web interface Fig 1. These machine learning models comprise neural network with training as already noted. The network being caused to be trained is traversed circling on the same issue as already discussed. Accordingly, the same rationale applies.
Applicant further traverses that Idreos does not have a real result previously determined for the query that is a response to the query. However, the examiner respectfully disagrees. Idreos discloses per [0092-95] “answer a query” described over row/column data library. Answer is a response to the query. Moreover, applicant states that Idreos teaches how to process an incoming query to develop a result. This directly conflicts with applicant’s first allegation as it refutes the initial statement. Applicant does not make clear what specific language of the claim Idreos fails to teach, instead referring to the element or this element which is not succinct. Idreos was cited for determining first/second subsets for a variable and the applicant’s discussion of cache is tangential to that which is relevant. The suggestion that determining cost with data canopy is opposed to directly scanning the data is directly refuted at [0095] “answer the query by directly scanning the full range of the base data”. Simply, the claim limitations determine first and second subsets for a variable with almost zero support in the instant specification and is interpreted as a determination of variance consistent with instant specification [0057]. Applicant provides no indication that variance determination departs from the solution of the application. Motivation points to machine learning improvements to include acceleration and scalability [0144-45].
Applicant further traverses that Park does not teach or suggest the generating element and the inferential learning is unrelated to neural networks. However, the examiner respectfully disagrees. Park generates query snippets [P.590 Sect2.3 ¶1] for model training and which uses “gradient-descent-based (quasi-netwon) nonlinear programming solver” [P.600 SectA.1 ¶2]. Neural networks, such as in Zhang of the primary reference, employ nonlinear functions and perform gradient descent. A neural network is merely a universal approximator over a wide range of functions that may be differentiable, see any textbook such as Goodfellow per PTO-892. The applicability of teachings from Park are not discredited merely by class of model, even more so when the limitation of the claim does not positively recite it. Rather, training set composition is at issue and Park’s training updates a refined model Fig 2 which is predicated on variance hence [P.592 Sect3.4 ¶2] “the model-based answer θn+1 coincides with the variance σc2 of the conditional pdf”. Variance is the subject of determined variables and subsets as introduced in the determining steps as already discussed.
Applicant further notes reference Christos being incomparable to the claimed training. Christos was cited in support and specifically sets forth “training (query-response) pairs” e.g. “pair (q,y)” to “generate training files” illustrated Fig 2 for in-DBMS and SQL system of learning based on stochastic gradient descent and variance. Christos is cited in combination with reference Zhang that employs neural network. Christos supports a finding of obviousness particularly in combination with Zhang and is motivated by efficiency and scalability in machine learning. An artisan skilled in machine learning is not so narrowly trained as to only conceive of neural networks and nothing of other machine learning and database techniques applicable to data science in practice. 
Applicant further traverses the motivation for combination. However, none of the cited reasons for combining are specifically addressed and traversal points to lack of teaching claimed elements which are addressed above. The combination, as a whole, was rejected as the neural network of Zhang with modified training to include the teaching of Idreos and Park, further supported by Christos. This much was noted in concluding paragraph of the rejection. A vast body of literature deals with the training of neural networks and the skilled artisan routinely experiments with the matter. There are more than two million arXiv references that deal with machine learning techniques. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In consideration of these points, the argument is not persuasive. The arguments presented above support the rejections to independent claims 1, 13-14 and related dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-11, 13-14, 16-18, 20-24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Yin et al., “Neural Enquirer: Learning to Query Tables with Natural Language” hereinafter Yin (arXiv: 1512.00965v2), in view of 
Idreos et al., US PG Pub No 20210279237A1 hereinafter Idreos, in view of  
Park et al., “Database Learning: Towards a Database that Becomes Smarter Every Time” hereinafter Park, in view of 
Anagnastopoulos et Triantafillou, “Efficient Scalable Accurate Regression Queries in In-DBMS Analytics” hereinafter Christos.
With respect to claim 1, Yin teaches: 
A method for developing a trained computer neural network capable of providing responses to queries to a table-based database {Yin discloses neural network training over knowledge-base tables for question answering, [P.2 ¶2]. The architecture is termed Neural Enquirer}, comprising: 
receiving a plurality of query pairs, wherein each of the plurality of query pairs includes a query for the table-based database and a real result previously determined for the query that is a response to the query {Yin discloses [P.2 ¶2] “neural network system that can learn to understand the query and execute it on a knowledge-base table from examples of queries and answers… it can be trained using query-answer pairs” thus query-answer pairs are received by the neural network for purposes of training and tables are explicitly emphasized throughout as central concept, see illustrated Figs 1-3 and 13-14. The query representation may comprise SQL [P.3 Sect3.1 ¶2], and database includes “data is fetched from an external memory” [P.5 ¶2]}; 
causing a neural network to become a trained neural network through training of the neural network using the generated training set {Yin Fig 3 “DNN” and/or [P.3 Sect3.1 ¶1] “bidirectional RNN” are neural networks with training described [P.3 ¶3] “training using Query-Answer pairs” again [P.2 ¶2] “neural network system that can learn to understand the query and execute it on a knowledge-base table from examples of queries and answers… it can be trained using query-answer pairs”. Bi-RNN networks are generative neural networks and the set being generated is a synthetic task comprising triple of query-table-answer {(Q(i),T(i),y(i))} per [P.8 Sect5.1 ¶2], and learning/training noting the same is again detailed [P.7 Sect.4]}.
Yin further parses each query by dimensionality over set membership of real numbers as per [P.3 Sect3.1 ¶1], trains over a subset of the table [P.13 Sect5.6], applies attention function [P.6 ¶1] and uses this to enforces bias [P.7 Last¶]. However, Yin does not specifically resolve first and second subsets when read in light of the instant specification.
Idreos teaches:
determining, for each query in the received plurality of query pairs, a variable and a first subset of potential values for the variable {Idreos discloses data canopy framework. Particularly, Fig 3B determines e.g., variance/covariance which relates to query plan Fig 6B detailed by Equation 3 at [0088] where the variable is S statistical measure (e.g., variance) evaluated with respect to a query range R and data columnar chunks C, C is evaluated by cost function to answer query, [0091-99]. Pairwise evaluation and values are noted at [0111,0137]}; 
determining at least one second subset of potential values for the variable of each query in the plurality of received query pairs, wherein each of the at least one second subset of potential values for the variable is different from the first subset of potential values for the variable {Idreos variance calculation of Fig 3B detailed where subsets are per [0167] “decompose a variance query into two statistical computations – a summation and a summation of squares as is described above. In addition, statistic-decomposing module 1922 may identify, the set of columns targeted by the variance query, the two positions Rs and Re, in the column set for which the variance query is requested”. This may include [0111] “pairs of columns”}; and 
Idreos is directed to machine learning with queries thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to train the neural network of Zhang with variance of Idreos for the motivation of acceleration and scalability per (Idreos [0144-45], [0007]). Additional evidence that such functionality is appropriate for previously determined real results in response to query is offered by Park at [P.593 Sect4.1] where variance decomposition is estimated by parameterized differentiable function using series data. Subsets are bounded by range constraint having min and max of dimensional attribute. Paired query answer data includes sequentially improved error βn+1 which renders database becoming continuously smarter at answering new queries. This delivers concrete results: 23x speedup over Spark SQL and 90% error reduction [P.588 Last¶].
However, Idreos does not explicitly specify generating a training set based on the above subsets.
Christos teaches: 
generating a training set based on the determined variable for each query, the at least one first subset of potential values for each variable, the at least one second subset of potential values for each variable, and the previously determined real result for each query, wherein generating the training set includes generating at least one training query, wherein each training query is generated for the variable of one of the queries in the received plurality of query pairs based on the at least one second subset of potential values determined for the variable {Christos discloses [P.567 Last¶] “generate training files T” e.g. [P.565 Sect.V ¶1] “training (query-response) pairs in T” denoted (q,y) in training algorithm 1 [P.565] again per [P.562 Rt.Col] “continuous stream {(q1,y1), …, (qt,yt)} of pairs (query, answer)”. The generated training being based on determined variable for each query is met by variance, introduced [P.561 Sect.II Def.1] and/or [567 ¶3]. Variance is a measure that decomposes into subsets respectively requiring first and second. The previously determined result for each query is per [P.565 Sect.V ¶1] “previously trained LLMs from training (query-response) pairs in T” hence algorithm 1 training loop of repeat, and iterative approach [P.562 Sect.A ¶1], Fig 2}; and 
	Christos is directed to pairwise training of machine learning models for question answering thus being analogous. A person having ordinary skill in the would have considered it obvious prior to the effective filing date to generate training data per Christos for the neural network of Yin specifically because it addresses RMSE root mean squared error for model fitting (Christos [P.570 ¶1], [P.567 ¶2]). In addition, the technique of Christos leads to “efficiency and scalability. Our key insight and contribution in this direction lies in the development of learning models which can deliver the above functionality for Q1 and Q2 in a way that  is highly accurate and insensitive to the sizes of the underlying data spaces, and thus by definition scalable” (Christos [P.560 ¶4-5]).
To restate the combination as a whole, claim 1 is considered obvious under 35 U.S.C. 103 as amounting to the neural network trained on query-answer pairs over table data as set forth by Yin with improved training explicitly generated by Christos for purpose of rmse model fitting and in combination with variance decomposition to resolve subset determination per Idreos and evidenced by Park. Motivation further points to speeding up query processing over large and unknown data which are issues the instant specification seeks to address.

With respect to claim 3, the combination of Yin, Idreos, Park and Christos teaches the method of claim 1, wherein  
the previously determined real result is determined by querying at least one data set using the respective query {Yin [P.18] “dataset of 100K examples” for neural enquirer which queries data as is illustrated Fig 1. Queries are bidirectionally processed over time steps using GRU [P.16 Sect.A]. A query without some underlying dataset makes no technical sense and answers are results. Additionally, Park discloses known query datasets customer1 and tph-c [P.595 Sect7.1] for time-series [P.592 Sect3.4]}.

With respect to claim 4, the combination of Yin, Idreos, Park and Christos teaches the method of claim 3, further comprising: 
determining if the generated training set is representative of the at least one data set {Christos [P.567 ¶1] “Goodness-of-fit describes how well a model fits a set of observations, which were provided in the model’s training phase” details performance evaluation. See also [P.568 ¶2] “We train our model with T and evaluate and compare it with ground truths” and [P.560 ¶2] “data subspaces fit the global non-linearity better in the entire subspace of interest”}.

With respect to claim 5, the combination of Yin, Idreos, Park and Christos teaches the method of claim 4, wherein determining if the generated training set is representative of the data set further comprises at least one of: 
determining if the query pairs are directed to all portions of the data set and determining if the query pairs are directed to a number of portions of the data set above a predetermined threshold {Christos [P.569 ColBrk] “We examine the number of training pairs, |T|, our method requires to reach the termination threshold”, [P.564 RtCol ¶2] “p represents a threshold”}.

With respect to claim 7, the combination of Yin, Idreos, Park and Christos teaches the method of claim 1, wherein the causing further comprises:  
providing the generated set to the neural network which is one of a plurality of neural networks {Yin Figs 3-4 subscript DNN0-DNN2, neural network(s), [P.16 Sect.A] “two GRUs” is a type of recurrent neural network termed gated recurrent unit}.

With respect to claim 8, the combination of Yin, Idreos, Park and Christos teaches the method of claim 7, wherein  
the provided training set is vectorized to a matrix representation configured to be fed to input neurons of the neural network {Yin discloses end-to-end training with vector and matrix representation introduced [P.3 Sect3.1] [P.4 ¶1] and further detailed [P.16 Sect.A]. Fig 3 illustrates DNN receiving input and the network is described as layered with hidden states such that neurons are understood to constitute structure of the neural network [P.9 Sect5.2]}.

With respect to claim 9, the combination of Yin, Idreos, Park and Christos teaches the method of claim 1, further comprising: 
	continuously generating a plurality of test queries {Park per [P.597 Sect7.6 ¶5] “test queries” where Fig 6(c) demonstrates continuous error evaluated over the generated queries}; and 
	ceasing to generate test queries when the plurality of generated test queries is equal to a representative sample size of the data set {Park [P.594 Sect.6] “As soon as this accuracy meets the user requirement, the online aggregation can be stopped… largest sample size that they can process within the requested time-bound” wherein aggregation is of generated queries and accuracy is subject to bounding of sample size}.
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to extend the testing of Yin to include the technique of Park for the motivation of meeting accuracy requirements (Park [P.594 Sect.6]).

With respect to claim 10, the combination of Yin, Idreos, Park and Christos teaches the method of claim 1, wherein 
	a first subset of query pairs corresponds to a first column of the data set {Idreos discloses [0135] “each query requests a computed statistical measure on a range over a data column (or a set of data columns for multivariate statistics)… queries are distributed over columns” and similarly per [0084] “set of columns targeted by the query”, [0167]}.

With respect to claim 11, the combination of Yin, Idreos, Park and Christos teaches the method of claim 10, wherein 
	a second subset of query pairs corresponds to the first column and a second column of the data set {Idreos [0111] “pairs of columns. For example, to compute all pairwise correlations, it is required to keep sums and sums of squares of all c columns” to [0151] “answer a bivariate statistical measure over any range of a pair of columns”}, and 
However, Idreos does not expressly disclose test queries
Park teaches
a first plurality of test queries is generated based on the first subset of query pairs, and a second plurality of test queries is generated based on the second subset {Park per [P.597 Sect7.6 ¶5] “test queries” where [P.591 Last¶] “testable information, i.e. query statistics” such as [P.598 Sect.8 ¶2] “queries that require accessing multiple columns… Idreos et al [33] pre-join some subsets of columns… Verdict can easily handle queries with multiple columns”. Verdict employs groupby column and a column vector in a principled technique}.
	The motivation for combination is directly pointed to as Park notes improvement over Idreos for speedup (Park [Sect.8 ¶2]).

With respect to claim 13, the rejection of claim 1 is incorporated. The scope of claim differing as computer readable medium with stored instructions and processing circuitry to perform the limitations commensurate with claim 1. Yin discloses execution logic and python code [P.2 ¶2-3] as well as machine hardware including CPU/GPU and memory for computer execution embodiments [P.16 Sect.B].
	The remainder of this claim is rejected for the same rationale as claim 1.

With respect to claim 14, the rejection of claim 1 is incorporated. The scope of claim differing as a system with processing circuitry and memory with executable instruction to perform the limitations commensurate with claim 1. Yin discloses “neural network system” [P.2 ¶2-3] as well as already noted execution logic, python code and hardware comprising CPU/GPU and memory [P.16 Sect.B].
	The remainder of this claim is rejected for the same rationale as claim 1.

Claims 16-18 are rejected for the same rationale as claims 3-5, respectively.
Claims 20-24 are rejected for the same rationale as claims 7-11, respectively.

With respect to claim 26, the combination of Yin, Idreos, Park and Christos teaches the method of claim 1, further comprising: 
	receiving, by the trained neural network, a query for execution on a data set {Yin illustrates per Figs 3 and 14 DNN receiving query discloses per [P.2 ¶3] “neural network that can learn to understand the query and execute it… KB are optimized together with the query execution” and again [P.3 Sect3.1] “query execution”}; and 
generating, by the trained neural network, a predicted result for the received query {Yin [P.6 Sect3.3.2 ¶1] “generate the answer” by DNN illustrated Fig 4}.

Claim 28 is rejected for the same rationale as claim 26.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, Idreos, Park and Christos in view of 
Wang et al., “Synthesizing Highly Expressive SQL Queries from Input-Output Examples” hereinafter Wang.
With respect to claim 2, the combination of Zhang, Idreos, Park and Christos teaches the method of claim 1. Wang teaches further comprising: 
	determining at least one predicate for each of the plurality of query pairs, wherein a predicate is an expression used to determine if the query will return any one of: a true result and a false result {Wang [P.455] “candidate predicates ‘True’” per predicate synthesis. SQL queries are synthesized over pairs being I/O examples [P.453 Sect.2 ¶3], Title. An example is [P.457 RtCol] “[[Select(eval(q), True)]]”. Furthermore, see Christos [P.562 Def.6] “boolean indicator A(q,q’) ∈ {True, False}” q is query, again detailed per Eq.9 at [P.565 RtCol]}.
	Wang is directed to algorithmic synthesis for learning SQL queries thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to include the predicate functionality of Wang for the motivation being that “filter predicates are replaced with holes that can be instantiated with any valid predicate” which provides a powerful tool allowing the user “searching for abstract queries and instantiating them” (Wang [P.453 ¶2,5]). 

Claim 15 is rejected for the same rationale as claim 2.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, Idreos, Park and Christos in view of 
Cohen et al., “A Minimal Variance Estimator for the Cardinality of Big Data Set Intersection” hereinafter Cohen (arXiv: 1606.00996v1).
With respect to claim 6, the combination of Yin, Idreos, Park and Christos teaches the method of claim 1. Cohen teaches wherein 
	a variance of the query is configured to accommodate for potential bias with a determined real result {Cohen discloses query answering over streaming data [Sect.1 ¶1], variance and bias are accommodated by RMSE, see [Sect.4-5] Eqs. noted below}.

    PNG
    media_image1.png
    600
    1162
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    596
    1051
    media_image2.png
    Greyscale

Cohen is directed to query of streaming data with statistical models being parameterized and gradient-based thus being analogous. One having ordinary skill in the art would have considered it obvious prior to the effective filing date to incorporate the variance/bias optimization as disclosed by Cohen for the motivation of bounding an optimal variance (Cohen [Sect4.3]). The process is described as being repeated until sufficient accuracy is reached (Cohen [Sect4.2]).

Claim 19 is rejected for the same rationale as claim 6.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, Idreos, Park and Christos in view of 
Yang et al., “A Variance Maximization Criterion for Active Learning” hereinafter Yang.
With respect to claim 12, the combination of Yin, Idreos, Park and Christos teaches the method of claim 11. Yang teaches wherein 
	the second plurality of test queries is generated first, and the first plurality of test queries is generated in response to the size of the second plurality of test queries being less than the sample size for a variance of the first column {Yang discloses wherein [Sect3.3] Eqs.1-2 which details noted “column-wise variance is derived to form a vector” and size of sample is Sigma ∑ set membership notation. Figs 1-2 illustrate combined variances listed Table 3. Further, [Sect5.3] “We use L2 regularized logistic regression” is a correlation between variables }.
Yang is directed to training predictive models for query processing thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to process the test queries disclosed by Park according to the variance computation of Yang as applying a known technique to a known method to yield predictable results and/or because “More important than the extension to the batch setting and the computational speed is that we at all have a criterion that can give us good active learning performance” (Yang [Last¶]) such that “By fusing these variances, MVAL is able to select the instances which are both informative and representative” (Yang [Abstract]). Finally, examiner notes that the instant specification is completely silent as to all key terms of the claim i.e., “test queries”, “sample size”, or “ceasing” are afforded zero discussion by the instant specification.

Claim 25 is rejected for the same rationale as claim 12.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, Idreos, Park and Christos in view of 
Yang et al., “A Variance Maximization Criterion for Active Learning” hereinafter Yang.
With respect to claim 27, the combination of Yin, Idreos, Park and Christos teaches the method of claim 1, further comprising: 
	determining a confidence level of the predicted result based on a loss function of the trained neural network {Yin [P.7-8 Sect.4] Eqs.7-8 L denotes loss function of neural enquirer DNN Figs 3-4 and confidence thereof is “maximizing the log-likelihood”. Accuracy performance is measured [P.9 Last2¶]}; 
	Yin further illustrates another/second neural networks subscripted DNN0-DNN2 Figs 3-4 and/or [P.16 Sect.A] “two GRUs”. However, Yin does not teach first and second threshold confidence.
	Kang teaches: 
executing the query on the data set in response to determining that the confidence level is below a first predetermined threshold {Kang discloses [P.6 Num.3] “specialized NN and which thresholds clow and chigh” c of clow/high is confidence introduced [P.5 Sect6.2]. Determining that the confidence level is below a first predetermined threshold is chigh and is responsive being part of the modeled cost function. Query execution is [P.2 ¶1] “executes a query-specific pipeline of cheaper models that approximates the reference model to a specified target accuracy”}; and 
executing the query on another neural network in response to determining that the confidence level is below a second predetermined threshold and above the first predetermined threshold {Kang [P.5 Sect6.2] “confidence under the specialized NN lies between clow and chigh” wherein the range of confidence is bounded by thresholds of high and low, see again [P.6 Num.3] and [P.2 ¶1]. The neural network being another/second is by candidate model cost estimation, [P.5 Sect.6 ¶1, Sect6.3 Last¶]}.
	Kang is directed to neural networks for query optimization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to perform the confidence thresholding of Kang for the neural networks of Yin for the motivation “for each query to achieve the target accuracy level” (P.3 Sect.3 ¶5).

Claim 29 is rejected for the same rationale as claim 27.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cohen et al., “TensorLog: Deep Learning Meets Probabilistic Databases” arXiv: 1707.05390v1 neural network with trainable bias, sigmoid function and code [P.15-17]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124